Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Foodfest International 2000 Inc. (the “Company”) on Form 10-Q for theperiod endingDecember 31, 2010, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Fred Farnden, Chief Financial Officerof the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endingDecember 31, 2010, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endingDecember 31, 2010, fairly presents, in all material respects, the financial condition and results of operations of Foodfest International 2000 Inc. Date: February 22, 2011 /s/ Fred Farnden Fred Farnden Chief Financial Officer
